Citation Nr: 0124676	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  94-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for malignant mass, 
left lung, postoperative, claimed as secondary to exposure to 
ionizing radiation.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disease of the 
central nervous system.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from ratings decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was the subject of a Board remand dated in December 
2000.

In a September 2000 RO rating decision, the veteran's claim 
for service connection for a bipolar disorder was denied as 
not well grounded.  The current record before the Board does 
not reflect a notice of disagreement with this determination.  
The RO and the veteran are referred to the Veterans Claims 
Assistance Act of 2000, regarding final decisions denying 
claims on the basis that they were not well grounded during 
the period from July 14, 1999, to November 8, 2000.  Such 
claims must be readjudicated upon motion of the claimant or 
the Secretary if the motion is filed prior to November 9, 
2002.  See Section 7 of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  In January 1989, the RO denied a claim for service 
connection for disease of the central nervous system.  The 
veteran did not submit a substantive appeal of the denial.

2.  The veteran was not part of a secret mission to rescue 
American POWs in Japan.

3.  The contention that the veteran arrived in Japan in July 
1945 to lead a POW rescue mission is so obviously and 
patently false that it need not be weighed or considered in 
order to fairly consider the merits of the claim for service 
connection for disease of the central nervous system.  Any 
lay or medical evidence based on a history of the POW rescue 
mission likewise carries no weight.

4.  The veteran was not exposed to ionizing radiation as a 
result of being in the mountains near Hiroshima when the 
nuclear bomb was dropped because the claim of such exposure 
is false. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (2001).

2.  A malignant mass, left lung, postoperative, was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2001). 

3.  The January 1989 RO determination that denied a claim for 
service connection for disease of the central nervous system 
is final.  38 U.S.C.A. § 7105 (West 1991).

4.  Evidence submitted since the January 1989 RO rating 
decision denying service connection for disease of the 
central nervous system, which was the last final denial with 
respect to this issue, is not new and material; the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran contends that he has PTSD as a result of his duty 
as leader of a secret mission to release American prisoners 
of war (hereafter POWs) in Japan, from July to August 1945.  
He further asserts that during this secret mission, he was 
exposed to radiation as a result of the detonation of the 
nuclear bomb dropped on Hiroshima, Japan.  He reports his 
secret team was in the mountains near Hiroshima at the time.  
He maintains this radiation caused his lung cancer and 
claimed damage to the central nervous system.  

The veteran's April 1945 service entrance examination was 
normal upon examination of his lungs, skin, and psychiatric 
and neurological condition.  Likewise, his April 1946 service 
discharge physical was normal upon examination of his lungs, 
skin, and neurological and psychiatric condition.  Chest X-
rays were negative at both examinations.  The examiner at 
discharge noted a negative history for malaria.
 
The veteran's separation qualification record shows that he 
served for 4 months at grade Private, as a basic training 
infantryman; for 2 months at grade Private, as a rifleman; 
and for 6 months at grade Tec 5, as a clerk typist.  The 
description of his duties reads as follows:

CLERK, TYPIST-Served with the 873rd 
Ordnance Heavy Automotive Maintenance 
Company in the Asiatic Pacific Theater.  
Was in charge of an ordnance record 
section.  Maintained and filed all 
records on incoming and outgoing ordnance 
parts.  Requisitioned [sic] necessary 
parts and equipment for the shop.  Typed 
up requisitions and some correspondence. 

An April 1946 Certificate of Honorable Discharge from the 
Army of the United States shows that the veteran entered 
service in April 1945, and was discharged in April 1946.  The 
certificate further shows that the veteran left for the 
Asiatic Pacific Theater on October 6, 1945, and arrived on 
October 19, 1945.  The reason and authority for separation in 
April 1946 was dependency.  His military occupational 
specialty was clerk typist.  The listed military 
qualification was expert infantryman badge, received on 
August 12, 1945.  The listed decorations and citations were 
Asiatic Pacific Campaign Ribbon, Good Conduct Medal, Victory 
Ribbon, Army of Occupation (Japan) Ribbon, and 1 Overseas 
Bar.

In October 1988, the veteran sought to reopen a claim for 
service connection for damage to the central nervous system.  
At that time, he claimed to have central nervous system 
disease due to inservice "blackwater fever," apparently a 
form of malaria.  The veteran was, and still is, service-
connected for residuals of malaria. 

In January 1989, the RO denied the claim for service 
connection for disease of the central nervous system.  The 
veteran submitted a notice of disagreement, and the RO issued 
a statement of the case in October 1989.  The veteran did not 
submit a substantive appeal.

In December 1991, the veteran reported to VA physicians a 
history of leading a secret mission in Japan during World War 
II to rescue POWs.  In February 1992, the veteran wrote to 
the RO that he was exposed to radiation in 1945 on Honshu 
Island.  In May 1992, he submitted to the RO a detailed 
written account of his recollections concerning a secret 
mission to rescue POWs in Japan, and being exposed to 
radiation while in the proximity of Hiroshima when the bomb 
was dropped.  Among his evidentiary assertions was: that he 
was given the "temporary rank" of 1st Lieutenant as the 
leader of the mission: that his unit carried no firearms, 
only knives; that the members of the unit knew each other 
only by first names; that the unit penetrated Japan on June 
15, 1945, between Tokyo and Yokohama; and "liberated" POWs 
on July 15; that thereafter they moved south along the 
mountains; that at the time of the atomic bombing of 
Hiroshima, they were 20 to 30 miles away; and that they 
turned in the POWs at the 4th Replacement Depot and he was 
reassigned.  

Accompanying this statement was an article about service 
members who landed in Japan to find POWs in advance of "L-
Day," the first day of the occupation of Japan, which was 
August 30, 1945.  The Board notes that Japan's surrender was 
announced on August 15, 1945; the formal surrender was 
September 2, 1945.  The article makes no explicit or implicit 
reference to the presence of any servicemen in Japan prior to 
August 15, 1945.  It only indicates some service members 
sought POWs prior to the date of the beginning of the 
occupation on August 30.  In subsequent statements and 
testimony, the claimant maintained that he was wounded in 
hand to hand combat in liberating the POWs and was awarded 
the Purple Heart Medal.  

The record also contains lay statements in support of the 
veteran's claims.  None of these, however, purport to contain 
first hand knowledge of the "secret mission."

The RO proceeded to make good faith efforts to develop the 
veteran's claims for benefits.

An August 1997 letter from the Defense Special Weapons Agency 
states as follows:

In his Statement in Support of Claim, 
[the veteran] indicates that he was 
present in Japan prior to that country's 
surrender, that he was assigned to a 
special force unit tasked with liberating 
a POW camp in the vicinity of Mt. Fuji, 
Honshu, on or about July 15, 1945, 
afterwards proceeding to Hiroshima, and 
that he was present at the time the 
atomic bomb was detonated over the city.  

According to his discharge certificate, 
[the veteran] arrived in the Asian 
Pacific Theater on October 19, 1945.  
Army morning reports reveal that on that 
date, while assigned to the 685th 
Replacement Company, [the veteran] 
arrived with his unit aboard SS WILLET M. 
HAYS at Tokyo Bay, Honshu, Japan 
(approximately 400 miles from Hiroshima 
and 550 miles from Nagasaki).  After 
debarking he traveled with his unit to 
Hara Machida, a distance of about ten 
miles.  On October 28, [the veteran] was 
assigned to the 873rd Ordnance Heavy 
Automotive Maintenance Company at 
Yokohama (approximately 400 miles from 
Hiroshima and 550 miles form Nagasaki), 
where he remained until April 2, 1946, 
when he was reassigned to the 4th 
Replacement Depot in Tokyo/Yokohama area 
for return to the United States.  
According to his discharge certificate, 
[the veteran] departed the Asia Pacific 
Theater on April 7 and arrived in the 
United States on April 18, 1946.

In summary, available Army records do not 
document [the veteran's] presence with 
the American occupation forces in either 
Hiroshima or Nagasaki.  Available records 
place him no closer than 400 miles to 
Hiroshima and 550 miles to Nagasaki.  
However, if [the veteran] could provide 
us with additional information, such as 
orders or security rosters, we will be 
pleased to continue our research on his 
behalf.

The veteran submitted the referenced morning reports to the 
RO in April 1996.

The veteran has testified before the RO that he led a secret 
mission during World War II to rescue POWs, and was exposed 
to combat situations and the dropping of the atomic bomb on 
Hiroshima during this mission.  The veteran's wife has also 
submitted correspondence and offered hearing testimony in 
support of the veteran's claims.

Also of record are medical opinions diagnosing PTSD as a 
result of his reported secret mission to rescue POWs in 
Japan, and medical opinions of a possible causal link between 
damage to the central nervous system, and lung cancer, to his 
claimed exposure to radiation from the nuclear bomb dropped 
on Hiroshima.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The determinative question in this case is the veracity of 
the claimant's story about a secret mission to liberate POWs 
in Japan beginning in June 1945.  This episode forms the 
"injury, disease or event" in service allegedly related to 
the claimed disabilities.  The RO has made what the Board 
finds to be a valiant effort in adjudicating and developing 
the claims.  In the Board view, the RO could have been 
forgiven, if not excused, had it elected to dismiss summarily 
the claimant's account as, at best, a fantasy, in order to 
devote its scarce resources to the rapid resolution of the 
great mass of meritorious claims awaiting adjudication.  But 
the RO instead invested much scarce time and still more 
scarce resources in diligently developing the record to 
demonstrate what was evident beyond reasonable dispute from 
the outset.  The Board finds the record is more than 
adequately developed to permit resolution of the decisive 
question: is there any truth to the claimant's tale of a 
secret POW rescue mission.  The Board further points out that 
once this determinative question is resolved, and the 
claimant's crediblity determined, there is no reasonable 
possibility that any other development could substantiate the 
claim.

The RO further advised the veteran of the laws and 
regulations pertaining to his claim.  The types of 
development required under the existing law and regulations 
even before the VCAA for radiation and PTSD claims are 
complex, but this matter does not require that adjudicators 
venture into that area.  The evidence available in the record 
from the outset, plus the documents obtained by the RO 
definitively disprove the veteran's claimed mission rescuing 
POWs in Japan.  As to any potential or perceived defect in 
the record, the Board respectfully notes the Court of Appeals 
for Veterans Claims holding in Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991), where the Court affirmed a BVA decision 
despite its failure to provide sufficient reasons or bases 
because "strict adherence [to a procedural legal requirement] 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in this Court's 
unnecessarily imposing additional burdens on the BVA and DVA 
with no benefit flowing to the veteran."  In this case, as 
discussed below, the evidence is overwhelming - the veteran's 
claimed stressor and claimed exposure to ionizing radiation 
are at best a fantasy and more likely a falsehood.  The Board 
concludes that it would be a travesty to expend any more 
resources on this matter at the expense of the timely 
adjudication and development of the meritorious claims of 
other veterans and claimants.

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  The veteran's failure to base his claims on anything 
but absurd and probably deliberate falsehoods constitutes the 
highest degree of failure to cooperate in the development and 
adjudication of his claims.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

From the outset of the claim, there was not a scintilla of 
evidence in the administrative records on file to support the 
allegation that the claimant participated in a secret mission 
to liberate POWs in Japan.  It is immediately obvious from 
the discharge form and the separation qualification record 
that the claimant was not even overseas prior to the 
capitulation of Japan and that he had no specialized 
training, awards or assignments consistent with the alleged 
secret mission.  Beyond these points, the August 1997 letter 
of the Defense Special Weapons Agency should serve to dispel 
even an unreasonable doubt that the claimant arrived in Japan 
prior to October 1945.  Moreover, this report again confirms 
that the claimant served as a clerk typist no closer than 400 
miles from where nuclear bombs were dropped.  He was in the 
United States as of July 1945 and received his expert 
infantryman badge, not the combat infantry badge, in the 
United States in August 1945, during the time of his supposed 
rescue mission in Japan.  The Defense Special Weapons Agency 
points to morning report entries placing the claimant with 
units and, indeed, aboard a transport ship heading to Japan 
under circumstances that expose the complete falseness of the 
"secret mission" claim.  The claimant's discharge report 
shows that he did not depart the United States until October 
6, 1945.

The Board acknowledges the veteran's contention that after 
completion of his POW rescue mission he was given a desk job 
where he was in charge of records, among them his own 
personnel files, and was ordered to purge his records of his 
mission and change dates so none of the mission would be 
reflected in his records.  Every piece of service 
documentation of record undermines his claim of this 
document-purging episode, insofar as they paint a consistent 
picture of his service, from morning reports to his discharge 
certificate to his separation qualification record to the 
report of the Defense Special Weapons Agency.  His separation 
qualification record shows he was in charge of an ordnance 
record section, typing up requisitions and correspondence -- 
not personnel records, morning reports, discharge 
certificates, or separation qualification records.  As the 
evidence submitted by the Defense Special Weapons Agency 
demonstrates, if the claimant's tale of sanitizing official 
records of traces of the "secret mission" was true, the 
claimant would have had to have had access to records of the 
units whose morning report entries place him aboard ship and 
transiting through other stations at critical times in 
question.  The Board finds that this is simply incredible.

The record shows that at a December 1980 RO hearing, when he 
claiming his damage to the central nervous system was due to 
malaria, he described his duties and service in a way 
consistent with his service records.  The Board has also 
considered extensive correspondence submitted by the 
claimant, including correspondence dated in October 1986, 
December 1986, October 1988, and January 1989 - all more than 
40 years after service.  These show he was still recounting 
the same contentions as to an inservice malaria resulting in 
damage to the central nervous system, with no mention of 
inservice exposure to combat or radiation.  In summary, the 
claimed POW rescue mission is completely refuted by every 
relevant piece of service-related documentation in the 
record, and it is glaring inconsistent with the veteran's 
earlier contentions, claims and testimony.  As noted above, 
the article submitted with the May 1992 statement provides no 
support for the tale of the  "secret mission" prior to the 
atomic bombing of Hiroshima.  It only refers to efforts to 
locate POWs prior to the commencement of the formal 
occupation on August 30, 1945.  The Board finds it difficult 
to attribute the claim of a "secret mission" to mere 
fantasy.  It smacks far more convincingly of a deliberately 
invented false claim for the purpose of obtaining 
compensation benefits.

Beyond the documentary evidence, there are also several 
aspects of the story that are literally beyond belief.  First 
and most obviously, the Board notes that claimant alleges he 
liberated highly debilitated POWs after landing near 
Yokohama.  Somehow, he and his team then managed to march 
these highly debilitated POWs a distance of many of miles-it 
is approximately 400 miles from Yokohama to Hiroshima-
through the heart of Japan, over or at least into mountains, 
all within 21 days (July 15 to August 6, 1945).  Second, no 
plausible reason it provided as to why the alleged "secret 
mission" liberating POWs could be the subject of such an 
elaborate cover up.  Third, to accept the chronology provided 
by the claimant the factfinder would have to believe that 
within a mere ten or so weeks after leaving civilian status 
(3 April to 15 June 1945) he completed instruction well above 
basic training and was transported across the Pacific Ocean 
to land in Japan.  Finally, only in the addled minds of a 
small sub strata of society, unfortunately including a thick 
vein of mental health professionals, would the claim that the 
veteran and his comrades carried only knives, not firearms on 
their desperate mission into the Japanese Homeland in World 
War II be regarded as anything but inherently incredible. 

Law Specific to Radiation Claims

Service connection for disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997). First, there are several types of cancer which 
will be presumptively service connected if participation in 
one of many "radiation-risk activities" is shown.  See 38 
U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 3.309(d) (2001).  
Second, 38 C.F.R. § 3.311(b) (2001) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A veteran who, during active or reserve military, naval, or 
air service, participated in a radiation risk activity, and 
has a disease listed at 38 C.F.R. § 3.309(d), shall be 
presumed to have been exposed during such service to 
radiation, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such radiation during 
that service.  38 C.F.R. § 3.307.  If a veteran was exposed 
to radiation during active military, naval, or air service, 
and the disease is listed at 38 C.F.R. § 3.309(d), the 
disease shall be service-connected, even if there is no 
record of such disease during service.  The diseases listed 
at 38 C.F.R. § 3.309(d) include: leukemia, thyroid cancer, 
breast cancer, cancer of the pharynx, esophagus cancer, 
stomach cancer, small intestine cancer, pancreatic cancer, 
multiple myeloma, lymphomas (except Hodgkin's disease), bile 
duct cancer, gall bladder cancer, urinary tract cancer (which 
means the kidneys, renal pelves, urinary bladder, and 
urethra), prostate cancer, cancer of the salivary glands, 
primary liver cancer, and bronchiolo-alveolar carcinoma.

Under 38 C.F.R. § 3.311(b)(2), in cases where a veteran has 
been exposed to ionizing radiation, where a radiogenic 
disease is first manifested after service, and it is 
contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service. However, the Secretary of the Department of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to radiation is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In response to the Combee decision, VA added a provision to 
38 C.F.R. § 3.311 which states that if a claim is based on a 
disease other than one of those listed in paragraphs (b)(2) 
or (b)(3) of this section, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease. 38 C.F.R. § 3.311(b)(4).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Reopening of  Service Connection for Disease of the Central 
Nervous System Due to Radiation

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  If the claimant submits a notice 
of disagreement within one year of notification of the 
decision, the RO will issue a supplemental statement of the 
case.  The claimant must then submit a substantive appeal 
within one year of the adverse determination, or within 60 
days of the statement of the case, whichever is later.  38 
U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156.

In the case at hand, the veteran filed a notice of 
disagreement with the unfavorable January 1989 RO rating 
determination denying service connection for disease of the 
central nervous system.  In October 1989, the RO issued a 
statement of the case, but the veteran did not submit a 
substantive appeal to perfect his appeal; the decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991).   If new and 
material evidence has been received with respect to a claim 
which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108.

Service connection for disease of the central nervous system 
pursuant to 38 C.F.R. § 3.309 is not for consideration 
because the veteran was not a radiation exposed veteran and 
was not involved in a radiation risk activity for purposes of 
38 C.F.R. § 3.309 (see 38 C.F.R. § 3.309(d)(3)), and does not 
have a "disease specific to radiation exposed veterans" as 
listed in 38 C.F.R. § 3.309(d)(2).  Service connection 
pursuant to 38 C.F.R. § 3.311 is not for consideration 
because disease of the central nervous system is not 
"radiogenic disease" as listed in 38 C.F.R. § 3.311(b)(ii), 
and because the veteran did not participate in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, see 38 C.F.R. 3.311(a)(2)(ii).

The veteran has submitted a claim premised on the utterly 
false contention that he was exposed to nuclear bomb 
radiation during a secret mission to rescue American POWs in 
Japan.  An August 1994 private radiologist's report describes 
a history of radiation exposure due the detonation of the 
atomic bomb at Hiroshima, Japan in August 1945.  The 
radiologist opined that "it is also possible that within the 
wide spectrum of radiation injury, this unusual presentation 
may somehow be related to the [veteran's] past exposure."  A 
June 1997 letter from a private physician describes the 
veteran as having "radiation disease."  The Board finds 
that the veteran's claim and all supporting medical opinions 
are not new and material evidence.  It is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matters under 
consideration, which is neither cumulative nor redundant.  
However, it is not evidence which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a);  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claim and medical opinions are based 
on what is at best a fantasy, undeserving of any further 
consideration, adjudication, or development.  The Board 
rejects the history as conveyed by the veteran for what it is 
-- completely without merit and obviously untrue. 

The regulations setting forth the evidentiary standard for 
reopening of claims based on new and material evidence have 
since been amended, but these regulations do not apply to the 
present case.  They apply to claims initiated from August 29, 
2001, forward.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156(b)).

The Board acknowledges that the veteran has also re-submitted 
medical evidence  associating his disease of the central 
nervous system with his service-connected malaria.  This 
evidence is merely duplicative and cumulative of evidence of 
record at the time of the RO's January 1989 denial of the 
claim, so that it is not new and material.

Service Connection for Cancer of the Lung Due to Radiation

In the claim for service connection for lung cancer (for 
which he received a left upper lung lobectomy in August 
1999), the veteran has submitted a claim premised on the 
utterly false contention that he was exposed to nuclear bomb 
radiation during a secret mission to rescue American POWs in 
Japan.  The claim is denied.  Service connection is not 
warranted pursuant to 38 C.F.R. § 3.309 because the veteran 
was not a radiation exposed veteran and was not involved in a 
radiation risk activity for purposes of 38 C.F.R. § 3.309 
(see 38 C.F.R. § 3.309(d)(3)), and does not have a "disease 
specific to radiation exposed veterans" as listed in 38 
C.F.R. § 3.309(d)(2).  Service connection pursuant to 38 
C.F.R. § 3.311 is not warranted because, although the veteran 
now has lung cancer, a "radiogenic disease" as listed in 38 
C.F.R. § 3.311(b)(ii), he did not participate in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, see 38 C.F.R. § 3.311(a)(2)(ii).  The findings of the 
Defense Special Weapons Agency in August 1997 place the 
veteran no closer than 400 miles to Hiroshima and 550 miles 
to Nagasaki at any time, and not in Japan at all until 
October 18, 1945.  His claim of exposure to ionizing 
radiation while in the mountains near Hiroshima during 
detonation of the atomic bomb, while returning from a 
successful mission to rescue POWs, is a false claim.  

Service connection on a direct basis is not warranted because 
any medical opinion based on the history as claimed by the 
veteran, that he was exposed to ionizing radiation resulting 
from the nuclear bombing of Hiroshima while on a POW rescue 
mission in the proximity of Hiroshima at the time of the 
bombing, carries no evidentiary weight.  The evidence 
demonstrates conclusively that he was in the United States 
during the bombing of Hiroshima, and was hundreds of miles 
from Hiroshima when he was in Japan, utterly refuting the 
history as provided by the veteran. 



Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition;  a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The Board acknowledges that the RO adjudicated the claim 
based on an older version of 38 C.F.R. § 3.304(f), which 
includes a requirement of a "clear diagnosis" of PTSD.  No 
matter how weak or strong any diagnosis of PTSD may be, and 
regardless of any other change in the regulation, the 
insurmountable and determinative factor in this case is that 
the veteran was not the leader of a secret mission to free 
American POWs in Japan during the dropping of the bomb on 
Hiroshima.  He incurred no physical or psychological harm and 
experienced no stressor during the claimed mission, because 
there was no such mission.  

The claim for service connection for PTSD is based on the 
contention that the veteran experienced combat stressors 
while he was the leader of a secret mission to free American 
POWs in Japan.  Any medical opinion accepting this fantasy as 
a stressor carries no evidentiary weight.  Because the 
claimed stressor is demonstrably untrue, service connection 
for PTSD must be denied.  See 38 C.F.R. § 3.304(f) (2001). 


Conclusion

The undersigned is respectful and aware of the veteran's 
genuine need for medical and financial assistance.  The 
service records are consistent with one another and are 
correct.  The veteran did not serve in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for consideration.  He did not 
serve on a mission to rescue POWs in Japan.  The claimed 
mission is neither a PTSD stressor nor an event during which 
he was exposed to radiation, because it did not occur.  The 
veteran did not, as claimed, receive an undocumented Purple 
Heart Medal for injuries during this mission, because the 
mission did not occur.  Any claim based on the assumption 
that the veteran served on a mission to rescue POWs in Japan 
during World War II is a false claim.  Any lay or medical 
statement based on this mission carries no evidentiary 
weight.  

The undersigned simply will not reopen, develop or award a 
claim for compensation benefits based on combat or ionizing 
radiation exposure in a case where there is no truth to the 
claims of combat or radiation exposure.  Based upon the 
experience of the undersigned, the adjudicative resources 
expended on this case easily would have served to resolve a 
minimum of ten original claims, perhaps more.  They could 
also have resolved probably at least five appellate claims.  
Many, indeed a large majority, of the original and a minimum 
of one of the appellate claims would have been resolved in 
favor of the veteran or claimant.  Thus, this fantasy or 
false claim alone probably has delayed justice to at least 
one and more likely many individuals seeking the benefits to 
which they are due.  While this type of fantasy or false 
claim is rare, such claims are not as rare as they used to 
be.  Moreover, they consume hugely disproportionate shares of 
resources and contribute materially to the backlog of claims 
and appeals.  



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for malignant mass, left lung, 
postoperative, claimed as secondary to exposure  to ionizing 
radiation, is denied.

No new and material evidence has been submitted to reopen the 
claim for service connection for disease of the central 
nervous system.  The claim is not reopened, and service 
connection for disease of the central nervous system remains 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

